     ERIC A. GROVER (SBN 136080)
     eagrover@kell ergrover. com
 2   avahdat@kellergrover.com
     KELLER GROVER LLP
 3
     1965 Market Street
 4   San Francisco, California 941 03
     Telephone: (415) 543-1305
 5   Facsimile: (415) 543-7861

 6   Attorneys for Plaintiff
     RICHARD WUEST
 7

 8

 9                              UNITED STATES DISTRICT COURT
10                             NORTHERN DISTRICT OF CALIFORNIA
11
     RICHARD WUEST on behalf of himself, and )     Case No: 18-cv-03658 WHA
12   all others similarly situated individuals )
                                               )   CLASS ACTION
13                            Plaintiff,       )
                                               )   JOINT STIPULATION AND [PROPOSED]
14                                                 ORDER RE DISMISSAL
             v.                                )
15                                             )
     MY PILLOW, INC.; and DOES 1 through 50, )     Ctrm:    Courtroom 12
     inclusive,                                )   Judge:   William H. Alsup
16
                                               )
17                            Defendants.      )
                                               )   Trial Date: March 30, 2020
18
                                               )
19                                             )

20

21

22

23

24

25

26

27

28

     JOINT STIP AND [PROPOSED]                                        CASE NO. 3:18-CV-03658 WHA
     ORDER RE DISMISSAL
               Pursuant to Federal Rule of Civil Procedure 41(a)(l)(A)(ii) and Docket #43 , Plaintiff

 2   Richard Wuest ("Plaintiff') and Defendant My Pillow, Inc. (" Defendant"), through their

 3   respective counsel, hereby submit this Joint Stipulation re Dismissal.

 4             WHEREAS, Plaintiff moved for class certification, which was denied.              Dkt. 51.
 5   Thereafter, the Parties executed a Settlement Agreement and Mutual Release with the intention of
 6   having Plaintiff dismiss his individual claim with prejudice, each side to bear his/its own costs
 7   and attorneys' fees . No amount will be paid to Plaintiff or his counsel as part of the settlement or
 8   in exchange for the dismissal of his individual claims. The Parties ' stipulated dismissal of this
 9   action is without admission of any wrongdoing or liability on the part of Plaintiff or Defendant,
10   and does not resolve the claims, issues, or defenses thereto of any other individual or putative
11   class member other than Plaintiff.
12             For the reasons set forth above and pursuant to the Federal Rules of Civil Procedure,
13   Rule 41(a)(1)(A)(ii), the Parties hereby jointly Stipulate to the dismissal with prejudice as to
14   Plaintiffs individual claims and the dismissal without prejudice of the claims of any other
15   individual or putative class member and request that the Court terminate all proceedings in this
16   action.
17             IT IS SO STIPULATED.
18

19   Dated: August 29, 2019                        KELLER GROVER LLP

20

21                                                 By: /s/ &'ZU A , ~
                                                      ERIC A. GROVER
22                                                    Attorneys for Plaintiffs
23

24   Dated: August 29, 2019                        BESHADA FARNESE LLP

25

26                                                 By: /s/ 'Petett 9. *;a~Ute4e
                                                      PETER J. 'FARNESE
27                                                    Attorneys for Defendants

28
     JOINT STIP AND [PROPOSED]
     ORDER RE DISMISSAL                                    2                  CASE NO. 3:18-CV-03658 WHA
 1                           Attestation Pursuant to Civil Local Rule 5-l(i)

 2
             Pursuant to Civil Local Rule 5-1 (i), I, Eric A. Grover, hereby attest that I have obtained
 3
     the concurrence in the filing of this document from the signatory to this document.
 4
             I declare under penalty of perjury under the law of the United States that the foregoing is
 5
     true and correct. Executed this 29th day of August 2019 in San Francisco, California.
 6

 7
                                                         /s/ &'Zk rl. ~
 8                                                       ERIC A. GROVER

 9

10

11

12

13

14

15

16

17

18

19

20

21

22
23

24

25

26
27

28
     JOINT STIP AND [PROPOSED)
     ORDER RE DISMISSAL                                    3              CASE NO. 3:18-CV-03658 WHA
        1                                            [PROPOSED] ORDER

        2
        3               The Court, having reviewed the parties' Joint Stipulation re Dismissal ("Stipulation"), and

        4   good cause otherwise appearing, hereby APPROVES the Stipulation and ORDERS the case

        5   dismissed with prejudice as to Plaintiffs individual claims and dismissed without prejudice as to

        6   the claims of any other individual or putative class member. The Clerk is hereby directed to close

        7   the file.

        8
        9   PURSUANT TO STIPULATION, IT IS SO ORDERED.

<:')   10
0




            Date: -September
                    -------
                             3, 2019.
                                                             HONORABLE WILLIAM H. ALSUP
                                                             UNITED STATES DISTRICT JUDGE




       18

       19

       20
       21

       22
       23

       24

       25

       26
       27
       28
            JOINT STIP AND [PROPOSED]
            ORDER RE DISMISSAL                                        4              CASE NO. 3:18-CV-03658 WHA
